295 F. Supp. 51 (1968)
In re Multidistrict Civil Actions Involving the AIR CRASH DISASTER AT the GREATER CINCINNATI AIRPORT (CONSTANCE, KENTUCKY) on November 8, 1965.
No. 8A.
Judicial Panel on Multidistrict Litigation.
October 21, 1968.
Before ALFRED P. MURRAH, Chairman, JOHN MINOR WISDOM, EDWARD WEINFELD, EDWIN A. ROBSON, WILLIAM H. BECKER, JOSEPH S. LORD, III, and STANLEY A. WEIGEL, Judges of the Panel.

OPINION AND ORDER
ALFRED P. MURRAH, Judge of the Panel.
This matter came up for consideration on August 8, 1968 pursuant to the Panel's order to show cause why the actions listed on the attached Schedule A should not be consolidated and transferred to a district or districts other than those in which they are now pending. This show cause order was entered on the initiative of the Panel pursuant to section 1407(c) (i).
On November 8, 1965, American Airlines Flight 383 crashed while making its final approach to the Greater Cincinnati Airport. Fifty-eight of the sixty-two persons on board were killed. There are thirteen civil actions arising from this accident presently pending in six different federal district courts.[1]
All counsel in the cases listed on Schedule A were notified of the hearing and none who appeared opposed consolidation and transfer. Counsel for certain of the passenger-plaintiffs objected to the inclusion of the "crew cases" and the actions commenced by the airlines against the United States with the "passenger cases" on the ground that the former present substantially different and more complex issues. Those actions may indeed present substantially different legal issues but many of the fact questions are common to all cases. Cf. In re Air Crash Disaster At Greater Cincinnati Airport (Constance, Kentucky) On November 20, 1967, 298 F. Supp. 353 (Judicial Panel on Multidistrict Litigation, 1968). Counsel in the passenger cases is concerned that consolidation of all cases may delay trial of the "passenger cases" but they may be separated and remanded pursuant to 28 U.S.C. § 1407(a) as soon as pretrial is completed as to them.
Counsel appearing for all parties readily conceded that the United States District Court for the Eastern District of Kentucky is the most appropriate court to conduct the pretrial proceedings. The situs of the crash, many of the witnesses and much of the documentation is located within or convenient to the Eastern District of Kentucky. Chief Judge Mac Swinford is willing and able to accept the responsibility for supervising the pretrial of these cases. We are satisfied that the *52 consolidation of all cases arising from the November 8, 1965 crash in the Eastern District of Kentucky will be for the convenience of parties and witnesses and will best promote the just and efficient conduct of these cases.
It is therefore ordered that the seven actions listed on the attached Schedule A pending in districts other than the Eastern District of Kentucky be and the same are hereby transferred on the initiative of the Panel under 28 U.S.C. § 1407 to the Eastern District of Kentucky and assigned to the Honorable Mac Swinford, Chief Judge of said district, with the consent in writing of the transferee court which has been filed with the Clerk of the Panel.
                         SCHEDULE A
                 Eastern District of Louisiana
 1. Ketchel                                   Civil Action
     v.                                        No. 16608
    Boeing Company
               Eastern District of Pennsylvania
 2. McDevitt                                  Civil Action
     v.                                        No. 40550
    American Airlines
              Western District of Pennsylvania
 3. Curran                                    Civil Action
     v.                                        No. 66-167
    American Airlines
                  Southern District of Ohio
 4. Healy                                     Civil Action
     v.                                        No. 6287
    American Airlines
 5. Central Trust Company                     Civil Action
     v.                                        No. 6295
    American Airlines
                   District of Connecticut
 6. Schneebeck                                Civil Action
      v.                                       No. 11629
     O'Neill and Teelin
   (Estates of pilot and co-pilot)
                Eastern District of Kentucky
 7. Ketchell                                  Civil Action
     v.                                        No. 1308
    U. S. A.                                  (Covington)
NOTES
[1]  One case, Creasy v. American Airlines, et al., was tried to jury in the Northern District of Texas. The jury found the airline alone negligent and awarded the plaintiff $175,000 in damages.